Citation Nr: 1236969	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for allergic rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February to June 1985 and from January 2005 to January 2006.  He also had service with an Army reserve unit.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for bilateral lattice degeneration of the eyes with holes and allergic rhinitis.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he began to experience allergic rhinitis while serving in Afghanistan, and that his symptoms have continued since.  An examination is needed to clarify whether the Veteran has allergic rhinitis related to service.

VA treatment records reveal that the Veteran has been diagnosed as having current bilateral eye disabilities.  A December 2007 VA eye outpatient treatment note includes diagnoses of bilateral lattice degeneration with holes, vitreous floaters, and dry eye and trichiasis of the left eye.  Thus, current bilateral eye disabilities have been demonstrated.

The Veteran's October 1984 entrance examination reveals that he was diagnosed as having defective distant and near vision.  His uncorrected distant visual acuity was recorded as 20/40 bilaterally, which was correctable to 20/25 in the right eye and 20/20 in the left eye; and his uncorrected near visual acuity was recorded as 20/25, bilaterally, which was correctable to 20/20, bilaterally.   

An undated service treatment record reflects that uncorrected near visual acuity in the left eye was 20/40 which was correctable to 20/30.  A report of an examination conducted for purposes of retention in the Army Reserve in June 2002 reveals that uncorrected distant visual acuity was recorded as 20/50 in the right eye and 20/70 in the left eye and that uncorrected near visual acuity was recorded as 20/50 in the right eye and 20/40 in the left eye.  There is currently no entrance examination in the claims file for the period of service beginning in January 2005.  

Further, the Veteran has reported that he began to experience additional eye problems, including bilateral lattice degeneration with holes, within months of his separation from service in January 2006.  Thus, there is evidence of possible in-service aggravation or incurrence of an eye disability.

An examination is needed to obtain a medical opinion as to whether his current bilateral eye disability was incurred in or aggravated by service, or whether it is otherwise related to service.

Additionally, a March 2009 VA eye outpatient treatment note reflects that the Veteran was scheduled for an annual eye examination one year following the March 2009 evaluation.  The most recent VA treatment records in the claims file are from the VA Medical Center in Birmingham, Alabama (VAMC Birmingham) and are dated in April 2009.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In January 2006, the agency of original jurisdiction (AOJ) contacted the National Personnel Records Center (NPRC) and requested all of the Veteran's available service treatment records.  The NPRC responded that there were no service treatment records in its possession.  The AOJ subsequently contacted Company C of the 926th Engineering Battalion on several occasions to attempt to obtain any service treatment records, however no response was received.  VA's efforts to obtain records requested from a Federal entity must continue until they are obtained, it is reasonably certain they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  Hence VA is required to make further efforts to obtain records from the Veteran's unit.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report the dates and locations of any in-service treatment (including periods of hospitalization) for the conditions at issue in this appeal.  

2.  Verify any periods of the Veteran's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

3.  The AOJ should undertake all necessary steps to obtain the Veteran's complete service treatment records.  These efforts should include obtaining a response from Company C of the 926th Engineering Battalion.  

All attempts to obtain these records must be documented in the claims file.

If the Veteran's service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR. Specifically request records of any treatment reported by the Veteran.  All efforts to obtain alternate records must be documented in the claims file.

All efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  If the Veteran's service treatment records are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for rhinitis and a bilateral eye disability from VAMC Birmingham from April 2009 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service treatment records, schedule the Veteran for a VA eye examination to determine whether a current bilateral eye disability was incurred or aggravated in service.  

All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Did any of the Veteran's current bilateral eye disabilities (any eye disability diagnosed since September 2007) clearly and unmistakably pre-exist either period of service?

(b)  If any of the Veteran's current bilateral eye disabilities (any eye disability diagnosed since September 2007) did clearly and unmistakably pre-exist a period of service, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability or clearly and unmistakably underwent no increase beyond natural progression) by active service beyond the normal progression of the disease?

(c)  If any current bilateral eye disability (any eye disability diagnosed since September 2007) did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, is it at least as likely as not (50 percent probability or more) that the eye disability had its onset in service or is otherwise the result of a disease or injury in service?

(d)  Which currently diagnosed eye conditions, if any, are refractive errors as opposed to acquired eye disabilities?

(e)  If any diagnosed eye disability, whether diagnosed in service or otherwise, is a congenital condition, is the condition a congenital defect or disease?

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In answering the above questions, the examiner should specifically acknowledge and discuss any eye disabilities diagnosed since September 2007. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The Veteran should be afforded an examination to determine whether it is at least as likely as not that current allergic rhinitis had its onset in service or is otherwise related to a disease or injury in service.

The examiner should note the Veteran's reports that the disability began while he was on active duty in Afghanistan and had continued since.  The Veteran is competent to report this history and it must be considered in formulating the opinion.

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and is otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

